DETAILED ACTION
This Office Action is in response to Applicants after Non-Final rejection received on December 16, 2021.  Claim(s) 1-3, 8-14, 17-26 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to at least claims 1, 19, and 20. Claims 4-7, 15, and 16 have been canceled.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “linear optimization solver operating on a processing system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The supplied drawings show the telecommunication network in Fig. 1, and a block diagram of a computing device in Fig. 3 including a processor 302 and a memory 304.  There is no indication of a linear optimization solver operating by the processing system.  The flow chart disclosed in Fig. 2 has optimization factors in step 260 but is not including details of linear optimization according to paragraph 0044 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-14, and 17-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3, 8-14, and 17-26 are directed to a system, method, or product and is a method of telecommunication service scheduling optimization which is a process.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 19 and product Claim 20.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
obtaining, by a processing system including at least one processor, a request for a new assignment for field technician work associated with a customer premises of a telecommunication network; 
determining, by the processing system, a number of a plurality of field technicians available for a future date from field technician work history information, wherein the number of the plurality of field technicians available for the future date is determined via a first gradient boosted machine operating on the processing system using historical field technician work history information as training data;
determining, by the processing system, anticipated durations of scheduled assignments of a set of scheduled assignments for the future date, wherein the scheduled assignments include a plurality of different types of assignments, wherein the anticipated durations are determined via a second gradient boosted machine operating on the processing system and using historical job feature data of historical customer assignments as second training data;
generating, by the processing system, a hypothetical schedule for a future date for the plurality of field technicians from the set of scheduled assignments, wherein the hypothetical schedule includes a plurality of bundles of scheduled assignments for field technician work for the plurality of field technicians, wherein each bundle includes a plurality of scheduled assignments for an individual field technician of the plurality of field technicians for the future date, wherein the hypothetical schedule is generated in accordance with a linear optimization solver operating on the processing system and a first plurality of optimization factors, wherein the hypothetical schedule is further generated in accordance with a plurality of constraints associated with the scheduled assignments of the set of scheduled assignments, wherein the plurality of constraints comprises locations of the scheduled assignments and the anticipated durations of the scheduled assignments; 
determining, by the processing system, a plurality of opportunity windows for scheduling the new assignment, wherein the plurality of opportunity windows comprises time blocks during the future date for which individual field technicians of the plurality of field technicians are not scheduled to work one of the plurality of scheduled assignments in a respective bundle of the plurality of bundles in accordance with the hypothetical schedule for the future date;
ranking, by the processing system, the plurality of opportunity windows in accordance with a second plurality of optimization factors; and 
providing, by the processing system to a customer associated with the customer premises, an offer of at least one of the plurality of opportunity windows, wherein the offer includes at least one rank of the at least one of the plurality of opportunity windows.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Optimizing one or more service technician schedules using historical field technician work history and job feature data of historical customer assignments recites concepts performed in the human mind.  But for the “by the processing system” and “gradient boosted machine” language, the claim encompasses a person managing a schedule for one or more service technicians based on availability windows, calendar days, and other optimization elements such as work history, customer history, and job location, which can be performed in the mind.  The mere nominal recitation of a processing system with gradient boosted machine does not take the claim limitation out of the mental processing grouping.  Thus, the claim recites an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processing system including at least one processor in Claim 20 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium storing instructions in Claim 19 appears to be just software.  Claims 19 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a system with at least one processor (Claim 1) non-transitory computer-readable medium storing instructions (claim 19) and/or processing system including at least one processor and a non-transitory computer-readable medium storing instructions (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0024] about implantation using general purpose or special purpose computing devices [Endpoint devices 111-113 and 121-123 may each comprise a telephone, e.g., for analog or digital telephony, a mobile device, a cellular smart phone, a laptop, a tablet computer, a desktop computer, a plurality or cluster of such devices, and the like.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 19, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2, 3, 8-14, 17-19, and 21-26 further define the abstract idea that is present in their respective independent claims 1, 19 and 20, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an 

Additionally the claim limitations, under their broadest reasonable interpretation, cover performance of the limitation as Certain Methods of Organizing Human Activity.  Optimizing one or more service technician schedules recites managing personal behavior or relationships.  Customizing schedules of service technical to manage working hours, completing assignments, including preference of technician based on skill, performance, work history, and customer preferences is managing personal behaviors and/or relationships.  The processing system including at least one processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium storing instructions in Claim 19 appears to be just software.  Claims 19 and 20 are also abstract for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The 

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.  The Applicant states that there was an attempted contact for an interview with out response.  This is incorrect.  The Applicants called the Examiner after regular office hours on 12/16/2021 (@3:55pm according to the voice mail time stamp).  The Examiner returned a call to the number left in the message to a Mr. Chris Panagos on 12/20/2021 @ 8:45 am.  A follow up call to get an interview scheduled was not made and no further messages were left.  The Examienr was also on scheduled leave from 12/22/2021 to 01/03/2022.

The Applicants arguments begin on page 11 of the response on 12/16/2021 with a response traversing the rejection of claims 1-14 and 17-20 under 35 U.S.C. § 112
The Applicants argue that the Examiner is incorrect as points to paragraphs {0011-0012] and [0015] of the specification where the specification discloses a gradient boosted machine (GBM) trained on length of customer appointments [0011-0012].  The argument is that in paragraph [0015] the specification describes a GBM for estimating available capacity (field technicians) on a future date.  The argument is that this supports the “first” and “second” GBM’s in the claims.
The Examiner does not agree because the cited paragraphs specifically state “In one example, a gradient boosted machine is used to regress features about the customer appointments to the customer appointment completion durations. [0011-0012]”.  And also “In one example, the present disclosure uses a gradient boosted machine to estimate field technician availability for the future dates in a work area.  

The Arguments (remarks pages 12) highlight the Examiners rejection of the claims under 35 U.S.C. § 101 which the Applicants traverse.  The Applicants summarizes the rejection of the claims (remarks page 12).  The remarks continue with Step 2A prong 1, where the Applicants position is that the examiner did not properly consider the claim elements recited in the claims.   Arguments state that the Examiner overgeneralized the concept of gradient boosted machine by simply characterizing it as a “prediction model” and such predictions can be performed in the mind.  Further, the applicants position is that the Examiner has ignored the claim language merely as nonce words when asserting what is possible by an intelligent human.   The argument further states that the claim amendments make it clear that the gradient boosted machine is operating on a processing system.

The Examiner does not agree with the applicant.  The Examiner has no oversimplified or overgeneralized the cited claim limitations nor has the Examiner ignored or treated the claim elements merely as nonce words.  The claim of a gradient boosted machine is merely applying known machine leaning techniques to the area of scheduling service technicians.  The claimed computer is generic computer hardware including processing systems.  Even further, the gradient boosted machine is generically claimed and there is no details of how the model is trained other than the selection of what data is being used.  In this case the claims are merely using a computer as a tool to perform the otherwise abstract idea.  The GBM does not include any training steps or methods which make the machine learning anything other than standard, well known machine learning techniques.  In this case the operation is simply “by a computer” which constitutes the apply it standard.  Further, none of the claim 

Further arguments (Remarks pages 15-16) include that in addition to the GBM that a linear problem solver cannot practically be performed in the human mind (or at all) and for at least these reasons the claims are eligible.  
The Examiner does not agree.  First, the GBM is merely application of a computer and computer algorithm.  There is no detail of the training data other than it’s historical data form completed assignments and technician job history information.  Further, linear optimization or linear programming is absolutely a concept which can be performed in the human mind.  There are math courses in which the concept of linear algebra (basis for linear programming) and mathematical modeling are taught which involves determining, mathematical equations for specific problems in which a value is calculated which includes finding maximum and/or minimum values of feasible solutions.  The say performing these mathematical calculations is impossible by the human mind is completely wrong.  The Examiner was clear in the Non-Final Office action (mailed on 09/16/2021) that method steps of the claims can be performed in the mind but for the claimed processor (and the processors is executing the GBM) and that the application of a generic computer to perform the same thing a human can do is non indicative of practical application.  In this case it’s merely using the computer as a tool to perform the otherwise abstract idea. 

The Arguments (remarks page 16) further include that the claim limitations are not certain methods of organizing human activity.  The position of the Applicant is that the claims do not recite managing personal behaviors or relationships or interactions between people (certain methods of organizing human activity) because the claims do not relate to any particular field technician, but rather to 

The Examiner does not agree.  The grouped assignments will be assigned to a technician at some point where the scheduling of one or more assignments in a group is meant for efficiency.  Assignment in close location to each other, assignments were a specific technician is requested, and assignments for a specific skill a technician might have are all based on scheduling one or more assignments to a technician.  Simply because the assignment are grouped prior to assignment to a technician does not take the claim out of the certain methods of organizing human activity grouping.  Telling a technician that today’s schedule involves traveling to one or more locations to perform one or more services is managing personal behavior. 

Arguments continue with Step 2A prong 2 (remarks pages 16-17) where the argument is that the invention improves existing dispatch and scheduling systems.  The Applicants specifies further that it’s an improvement to telecommunication network technician routing and scheduling systems (page 17).  The system is predicting the number of technicians at a future data via a gradient boosted machine (computer processing device) using historical technician work history and the anticipated duration of an assignment using historical job feature data of customer assignments.   

The Examiner does not find improvement to the generic computer hardware or the gradient boosted machine, which is merely a computer algorithm executed on said computer.  The forecasted scheduling of technician assignments based on historical data is invoking a computer or other machinery merely as a tool to perform an existing process (MPEP 2106.05(f)(2) and are similar to a commonplace business method or mathematical algorithm being applied on a general-purpose computer (Alice Corp. Pty. Ltd.).

The arguments directed to the gradient boosted machine (remarks page 19) include where the machine is more than a prediction model and training first and second GBM’s with data to generate a 
The Examiner does not agree with the arguments.  First, using a computer and a GBM to forecast a schedule is not indicative of practical application.  Using an algorithm (trained model) to predict a potential schedule is merely using a computer as a tool to perform an otherwise abstract idea.  Further, the application if linear programming is merely using complex math as part of forecasting a schedule.  In fact the details of how linear optimization are being used a part of a schedule forecasting is largely silent.  The optimization solver is mention as possible being a linear optimization solver or a constrained linear optimization solver.  Optimization, weather heuristic or linear, are operations which are well known, routine, and conventional despite the Applicants claim otherwise. 

Applicants pivot their arguments to the Examiner’s remarks that scheduling can be done without the use of a processing device (remarks page 20). The Assignee submits that the [Examiners] argument is irrelevant as the concept is scheduling is not what is claimed.  The argument returns back to the use of GBM’s with historical field technician work history information and historical job feature data as the reason the human mind cannot perform the specific operations.  The arguments concludes that the limitations are not mental processes. 

The arguments move to Step 2B where the Applicants position is that the Office action states that relying on a computer to perform a routine task for quickly and accurately is insufficient to render a claim eligible.  The Applicants counter is that the Office action does not establish that the claims recite a routine task.  The Applicants consider this incorrect as the Examiner has considered the GBM a simple “prediction model”.  Applicants’ further argue that the claims are not merely automating an existing, well-understood, routine, conventional mental process but rather improving a dispatch and scheduling system.  These specific arguments have already been answered above.  The Examiner does not find improvements to a scheduling system beyond the mere use of a computer.  The use of a computer to generate a hypothetical schedule is in essence predicting a schedule for a future date and time.  

In summary, the claims are not in condition for allowance as alleged by the Applicants.  The claims remain rejection under 35 U.S.C. § 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           March 16, 2022